MacLean, J.
This action was brought to recover damages for trespass to personalty, by the plaintiff, defendant’s grantee of certain premises from which had been removed by the defendant *765certain articles appertaining to the saloon trade, and claimed by the plaintiff as fixtures to the realty to him conveyed. At the close of the case each side moved for the direction of a verdict. Plaintiff’s request was denied, the court directing the jury to find in favor of the defendant, upon the evidence, which was sufficient to warrant the finding that the articles in question had been attached to the freehold for temporary purposes of trade only. By requesting the court to determine the case as one of law, the plaintiff waived his right, if any, to go to the jury on questions of fact, and submitted all questions involved to the determination of the court. Kirtz v. Peck, 113 N. Y. 222, 226. The judgment of the General Term, affirming the judgment of the Trial Term, entered upon the direction of a verdict, should, therefore, be sustained.
Freedman, P. J., and Leventritt, J., concur.
Judgment affirmed, with costs.